DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 5, 6, 11-20 are pending. Claims 1, 5, 6, 11, 13, 16 and 20 are currently amended. Claim 1 has been amended to include the previously indicated allowable subject matter. The claims have been amended and/or canceled to overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments to the claims have overcome the rejections to Claim(s) 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Hoefelmayr (US 5245946); Claims 7-11 under 35 U.S.C. 103 as being unpatentable over Hoefelmayr and further in view of Masashi (JP2014-31861); as well as overcoming in the alternative the rejections to Claim(s) 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Masashi;  Claims 3 and 7-11 under 35 U.S.C. 103 as being unpatentable over Masashi and further in view of Hoefelmayr; and accordingly those rejections to the claims as they may still be pending are withdrawn. 

Allowable Subject Matter
Claims 1, 5, 6, 11-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following: “the signal processing part acquires a first measurement value at a point in time shifted by a predetermined time with reference to a first point in time when the voltage to be applied by the signal generation part is switched from a negative value to a positive value, and a acquires second measurement value at a time shifted by the predetermined time with reference to a second point in time when the voltage applied by the signal generation part is switched from a positive value to a negative value, and the circuit measures a magnitude of a differential value between the first measurement value and the second measurement value as an index indicating the degree of electrical conductivity” in combination with the other limitations as set forth in the independent claim. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Matthew W Jellett/Primary Examiner, Art Unit 3753